DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 7 December 2021, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
It appears that the applicant alleges that Long does not teach “inputting the image into a trained model that outputs a segmentation mask and a depth map, the segmentation mask indicating whether pixels of the image correspond to traversable space or non-traversable space, and the depth map indicating an estimated depth to one or more traversable surfaces for the pixels corresponding to traversable space, wherein the non-traversable space includes a footprint of the object and the traversable space includes traversable space occluded by the object in the image” in claim 1. Specifically, the applicant argues that Long does not disclose traversable space or non-traversable space explicitly or inherently. However, the examiner disagrees with the applicant.
	Claim 1 does not recite any specificity of what the traversable space or non-traversable space is or the functionality of the traversable space or non-traversable space interrelation with the other limitations. The claim only recites the non-traversable space includes a footprint of the object and the traversable space includes traversable space occluded by the object in the image. If Long discloses explicitly or inherently the non-traversable space including a footprint of the object and the traversable space including traversable space occluded by the object in the image, then the applicant argument would be invalid. 

	Because of the foregoing reasons, the rejection of claims 1-19 would not be withdrawn and maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Collet et al. (US 2015/0356365 A1).

receiving an image of a scene including an object in the scene (Long discloses a “identify an input image”  or “identify semantic information for the 2D image” such as a scenery image with objects such as cars and a building at Fig. 3-300; Fig. 4-400; ¶¶0060 and 0066);
inputting the image into a trained model that outputs a segmentation mask and a depth map, the segmentation mask indicating whether pixels of the image correspond to traversable space or non-traversable space, and the depth map indicating an estimated depth to one or more traversable surfaces for the pixels corresponding to traversable space, wherein the non-traversable space includes a footprint of the object (Long discloses that “the second depth estimate 410 points corresponding to several cars arc adjusted to be on the same depth plane” where the cars have tires that can have footprints at Fig. 4-410 and ¶0081) and the traversable space includes traversable space occluded by the object (Long discloses that “masks for salient objects, such as humans or dogs are selected, and the depth map is adjusted to map these objects to a geometric plane” at Fig. 4-410 and ¶0081) in the image (Long discloses that “Depth Adjustment. In creating 3D Ken Burns effects manually, (i.e., using image/video editing software), subjects of interest may be assigned to a particular plane in three dimensional space. In certain embodiments of the present disclosure, instance-level segmentation masks from, for 
applying the segmentation mask and the depth map to determine a position in the occluded traversable space (Long discloses that “Depth Adjustment. In creating 3D Ken Burns effects manually, (i.e., using image/video editing software), subjects of interest may be assigned to a particular plane in three dimensional space. In certain embodiments of the present disclosure, instance-level segmentation masks from, for example, Mask R-CNN, may be used to achieve a similar result (i.e., second depth estimate 410). Specifically, in certain embodiments of the present disclosure, masks for salient objects, such as humans or dogs are selected, and the depth map is adjusted to map these objects to a geometric plane. For example, in the second depth estimate 410 points corresponding to several cars arc adjusted to be on the same depth plane” at Fig. 3-320 and Fig. 4-410 and ¶0081).
b.	Regarding claim 2, Long discloses wherein the segmentation map or the depth map are represented from a view of the image of the scene (Long discloses a “identify an input image” or “identify semantic information for the 2D image” such as a scenery image with objects such as cars and a building at Fig. 3-300; Fig. 4-400; ¶¶0060 and 0066).
c.	Regarding claim 3, Long discloses wherein the operations further comprise:
determining a traversable path through the scene for an agent including the position in the occluded traversable space (Long discloses that “system may warp the input image based on the point on the camera path to create a warped image with occlusion gaps according to the methods described above with reference to FIG. 4. In some examples, this may be performed by the warping component described above with reference to FIG. 1. For example, image 
d.	Regarding claim 4, Long discloses that wherein the trained model further outputs an additional segmentation mask and an additional depth map, the additional segmentation mask indicating whether the pixels correspond to visible traversable space or visible non-traversable space, and the depth map indicating an estimated depth to one or more visible surfaces represented by the pixels (Long discloses that “Depth Refinement. The depth estimation network found in certain embodiments of the present disclosure may be designed to reduce geometric distortions, while the depth adjustment addresses semantic distortions. To improve the resolution (especially at boundary regions), an additional neural network may be implemented to perform the depth upsampling (i.e., to produce third depth estimate 415). The upsampling may be guided by a high resolution image while simultaneously addressing depth boundaries. The additional depth refinement neural network may correspond to the refinement …” at Fig. 3-325; Fig. 4-415 and ¶¶0083-0087).
e.	Regarding claims 13-14, claims 13-14 are analogous and correspond to claims 1 and 3, respectively. See rejection of claims 1 and 3 for further explanation.
 
Allowable Subject Matter
Claims 5-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN W LEE/Primary Examiner, Art Unit 2664